 1 STEVE W. BERMAN (pro hac vice)                        KELLY M. KLAUS (SBN 161091)
   MARK S. CARLSON (pro hac vice)                        kelly.klaus@mto.com
 2 HAGENS BERMAN SOBOL SHAPIRO LLP                       ROHIT K. SINGLA (SBN 213057)
   1918 Eighth Avenue, Suite 3300                        rohit.singla@mto.com
 3 Seattle, WA 98101                                     ELIA HERRERA (SBN 293278)
   Telephone: (206) 623-7292                             elia.herrera@mto.com
 4 Facsimile: (206) 623-0594                             MUNGER, TOLLES & OLSON LLP
   steve@hbsslaw.com                                     560 Mission Street, 27th Floor
 5 markc@hbsslaw.com                                     San Francisco, California 94105-2907
                                                         Telephone:     (415) 512-4000
 6                                                       Facsimile:     (415) 512-4077
     Attorneys for Plaintiffs                            Attorneys for Defendants
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                              SAN FRANCISCO DIVISION
11
      REARDEN LLC and REARDEN MOVA                        Case Nos.     3:17-cv-04006-JST
12    LLC,                                                              3:17-cv-04191-JST
                                                                        3:17-cv-04192-JST
13                              Plaintiffs,
                                                          STIPULATION AND [PROPOSED]
14                vs.                                     ORDER RE ANTICIPATED SUMMARY
                                                          JUDGMENT MOTIONS
15    THE WALT DISNEY COMPANY, WALT
      DISNEY MOTION PICTURES GROUP,                       Judge:     Hon. Jon S. Tigar
16    INC., BUENA VISTA HOME                              Date/Time: January 9, 2019/2 pm
      ENTERTAINMENT, INC., MARVEL                         Ctrm.:     9 (19th Floor)
17    STUDIOS, LLC, and MANDEVILLE
      FILMS, INC.,
18
                                Defendants.
19
      REARDEN LLC and REARDEN MOVA
20    LLC,
21                              Plaintiffs,
22                vs.
23    TWENTIETH CENTURY FOX FILM
      CORPORATION and TWENTIETH
24    CENTURY FOX HOME
      ENTERTAINMENT LLC,
25
                                Defendants.
26

27

28
     40699179.1
                                                                  STIPULATION AND [PROPOSED] ORDER
                                                                NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
 1
      REARDEN LLC and REARDEN MOVA
 2    LLC,
 3                      Plaintiffs,
 4                vs.
 5    PARAMOUNT PICTURES
      CORPORATION and PARAMOUNT
 6    HOME ENTERTAINMENT
      DISTRIBUTION INC.
 7
                        Defendants.
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     40699179.1
                                        STIPULATION AND [PROPOSED] ORDER
                                      NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
 1             WHEREAS, Defendants intend to file summary judgment motions (1) for an order that

 2 Plaintiffs cannot establish the causal link necessary to recover indirect profits (in Case Nos. 17-

 3 CV-4006-JST and 17-CV-04191-JST); and (2) for an order that Plaintiffs’ copyright infringement

 4 claims regarding Guardians of the Galaxy are barred by the Copyright Act’s three-year statute of

 5 limitations (Case No. 17-CV-4006-JST). Plaintiffs intend to oppose both motions and may file a

 6 Rule 56(d) request with respect to one or both motions;

 7             WHEREAS, at the November 7, 2018, Case Management Conference, the Court directed

 8 the parties to meet and confer and file a stipulated proposal or competing proposals

 9 [1] “containing a schedule for the completion of discovery for the two anticipated [summary

10 judgment] motions and a briefing schedule”; and [2] “a deadline for the filing of” the” “joint letter

11 brief of not longer than eight pages single spaced that includes the studio defendants’ request to

12 file more than one summary judgment motion and the plaintiffs’ 56(d) request.” Civil Minutes

13 ¶¶ 2-3, Dkt. Nos. 118 (Case No. 17-CV-04006-JST), 84 (Case No. 17-CV-04191-JST), and 83

14 (Case No. 17-CV-04192). Pursuant to stipulation, the Court continued the date for the parties to

15 submit the proposal(s) from November 16, 2018 to November 30, 2018. Dkt. Nos. 120 (Case No.

16 17-CV-04006-JST), 86 (Case No. 17-CV-04191-JST), and 85 (Case No. 17-CV-04192);

17             WHEREAS, the parties have met and conferred but have not yet reached resolution

18 regarding the discovery-scope or schedule for the motions. The parties will continue their meet-
19 and-confer efforts but believe it will be more efficient for reaching resolution or identifying

20 disagreements for each to review the other’s portion of the eight-page joint letter brief. The

21 parties would attach to the submitted letter brief a single proposal or competing proposals. The

22 Court has set a further Case Management Conference for January 9, 2019, at 2:00 P.M. See Civil

23 Minutes ¶ 4, Dkt. Nos. 118 (Case No. 17-CV-04006-JST), 84 (Case No. 17-CV-04191-JST), and

24 83 (Case No. 17-CV-04192). The parties believe the Court should keep the January 9, 2019

25 Conference on calendar, so that the parties and the Court may discuss any remaining issues.

26             THE PARTIES THEREFORE STIPULATE:

27             [1]    By December 21, 2018, the parties shall file a joint letter brief that is not longer

28 than eight pages single spaced—four pages maximum for Defendants and four pages maximum
     40699179.1                                          -1-
                                                                     STIPULATION AND [PROPOSED] ORDER
     or stay
                                                                   NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
 1 for Plaintiffs—that includes the Studio Defendants’ request to file more than one summary

 2 judgment motion and the Plaintiffs’ 56(d) request. The parties shall append to that letter brief a

 3 stipulated proposal or competing proposals for the completion of discovery for the motions and a

 4 briefing schedule.

 5             [2]   The further Case Management Conference shall remain on calendar for January 9,

 6 2019, at 2:00 P.M.

 7

 8

 9 DATED: November 30, 2018                     HAGENS BERMAN SOBOL SHAPIRO LLP

10                                              By:          /s/ Mark S. Carlson 1
11                                                           MARK S. CARLSON

12                                              Attorneys for Plaintiffs

13 DATED: November 30, 2018
                                                MUNGER, TOLLES & OLSON LLP
14

15                                              By:          /s/ Kelly M. Klaus
                                                             KELLY M. KLAUS
16
                                                Attorneys for Defendants
17

18
                                         [PROPOSED] ORDER
19

20             PURSUANT TO STIPULATION, IT IS SO ORDERED.
21
               5
     December ____, 2018
22
                                                 ____________________________________
23                                                     The Honorable Jon S. Tigar
                                                       United States District Judge
24

25

26

27
     1
28     Signed electronically by Kelly M. Klaus with the concurrence of Mark S. Carlson, pursuant to
     L.R.  5-1(i)(3).
     40699179.1                                      -2-
                                                                 STIPULATION AND [PROPOSED] ORDER
     or stay
                                                               NOS. 17-CV-04006, 17-CV-04191, 17-CV-04192
